EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,971,186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Bates et al. (US 2007/0206308) discloses: in regard to claim 1, a cartridge memory (see Figure 4) for a recording medium cartridge, comprising: a memory (131) that has a memory capacity capable of storing information; and a capacity setting configured to be capable of setting, to the memory, a data storage area including a first capacity (abstract: “A control system, for example of a data storage drive, is configured to allocate at least portions of capacity of the data storage media to cartridge memories of the data storage cartridge”).
However, Bates et al. does not disclose: in regard to claim 1, that the memory has a memory capacity capable of storing information relating to a second information recording medium configured to be capable of recording information with a second data track number larger than a first data track number; and the capacity setting is capable of setting, to the memory, a data storage area including a first capacity capable of storing information relating to a first information recording medium configured to be capable of recording information with the first data track number.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571)272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688